                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 SHAWN R. HILL
                             Petitioner,                             CIVIL ACTION NO. 17-1076
                v.


 TAMMY FERGUSON, et al.
                             Respondents.

                                                      ORDER

         AND NOW, this 3rd day of September 2019, upon careful and independent consideration

of the Petition for Writ of Habeas Corpus, and all related filings, and upon review of the Report

and Recommendation (“R&R”) of United States Magistrate Elizabeth T. Hey, and for the

reasons stated in the separate Order approving and adopting the R&R, it is hereby ORDERED

that:

         1.       The Petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE

and without an evidentiary hearing;

         2.       There is no probable cause to issue a certificate of appealability 1; and

         3.       The Clerk of Court is directed to CLOSE the case.

          It is so ORDERED.

                                                       BY THE COURT:

                                                       /s/ Cynthia M. Rufe
                                                        ____________________
                                                       CYNTHIA M. RUFE, J.


         1
           There is no basis for concluding that “reasonable jurists could debate whether . . . the petition should have
been resolved in a different manner or that the issues presented were adequate to deserve encouragement to proceed
further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal citation omitted).
